Exhibit 10.1

REINSURANCE GROUP OF AMERICA, INCORPORATED

FLEXIBLE STOCK PLAN

As Amended and Restated Effective May 23, 2017



--------------------------------------------------------------------------------

REINSURANCE GROUP OF AMERICA, INCORPORATED

FLEXIBLE STOCK PLAN

ARTICLE I

NAME AND PURPOSE

1.1    Name. The name of this Plan is the “Reinsurance Group of America,
Incorporated Flexible Stock Plan.”

1.2    Purpose. The Company has established this Plan to attract, retain,
motivate and reward Employees and other individuals, to encourage ownership of
the Company’s Common Stock by Employees and other individuals, and to promote
and further the best interests of the Company by granting cash and other awards.
The Plan is hereby amended and restated as provided herein.

ARTICLE II

DEFINITIONS OF TERMS AND RULES OF CONSTRUCTION

2.1    General Definitions. The following words and phrases, when used in the
Plan, unless otherwise specifically defined or unless the context clearly
otherwise requires, shall have the following respective meanings:

 

  (a) Affiliate. Any corporation that is a Subsidiary of the Company or a
Subsidiary of a Parent and, for purposes other than the grant of ISOs, any
limited liability company, partnership, corporation, joint venture, or any other
entity in which the Company or any such Subsidiary owns an equity interest.

 

  (b) Agreement. A written contract entered into between the Company or an
Affiliate and a Participant or, in the discretion of the Committee, a written
certificate issued by the Company or an Affiliate to a Participant, in either
case, containing or incorporating the terms and conditions of a Benefit in such
form (not inconsistent with this Plan) as the Committee approves from time to
time, together with all amendments thereof, which amendments may be made
unilaterally by the Company (with the approval of the Committee) unless such
amendments are deemed by the Committee to be materially adverse to the
Participant and are not required as a matter of law, or such other relevant
written contract entered into between the Company or an Affiliate and a
Participant and approved by the Committee.

 

  (c) Benefit. Any benefit granted to a Participant under the Plan.

 

  (d) Board. The Board of Directors of the Company.

 

  (e) Cash Award. A Benefit payable in the form of cash.

 

1



--------------------------------------------------------------------------------

  (f) Change of Control. The acquisition, without the approval of the Board, by
any person or entity, other than the Company or a Related Entity, of more than
20% of the outstanding Shares through a tender offer, exchange offer or
otherwise; the liquidation or dissolution of the Company following a sale or
other disposition of all or substantially all of its assets; a merger or
consolidation involving the Company which results in the Company not being the
surviving parent corporation; or any time during any two-year period in which
individuals who constituted the Board at the start of such period (or whose
election was approved by at least two-thirds of the then members of the Board
who were members at the start of the two-year period) do not constitute at least
50% of the Board for any reason. A “Related Entity” is the Parent, a Subsidiary
or any employee benefit plan (including a trust forming a part of such a plan)
maintained by the Parent, the Company or a Subsidiary.

 

  (g) Code. The Internal Revenue Code of 1986, as amended and in effect from
time to time, or any successor statute. Any reference to the Code includes the
regulations promulgated pursuant to the Code.

 

  (h) Company. Reinsurance Group of America, Incorporated, a Missouri
corporation, or any successor to all or substantially all of its business by
merger, consolidation, purchase of assets or otherwise.

 

  (i) Committee. The Committee described in Section 5.1.

 

  (j) Common Stock. Any class of the Company’s common stock or any securities
issued in respect thereof by the Company or any successor to the Company as a
result of an event described in Section 3.3 or ARTICLE IX hereof.

 

  (k) Effective Date. The date that the Plan, as amended and restated herein, is
approved by the shareholders of the Company which must occur within one year
before or after approval by the Board.

 

  (l) Employee. Any person employed as either a regular full-time employee or
part-time employee by the Employer.

 

  (m) Employer. The Company and all Affiliates.

 

  (n) Exchange Act. The Securities Exchange Act of 1934, as amended.

 

  (o) Fair Market Value. The closing price of a Share on the New York Stock
Exchange on a given date, or, in the absence of sales on a given date, the
closing price on the New York Stock Exchange on the last day on which a sale
occurred prior to such date. If the Shares are not listed on the New York Stock
Exchange, Fair Market Value shall be what the Committee determines in good faith
to be 100% of the fair market value of a Share on that date. In the case of an
ISO, if such determination of Fair Market Value is not consistent with the then
current regulations of the Secretary of the Treasury, Fair Market Value shall be
determined in accordance with said regulations. The determination of Fair Market
Value shall be subject to adjustment as provided in Section 3.3 and ARTICLE IX
hereof.

 

2



--------------------------------------------------------------------------------

  (p) Fiscal Year. The taxable year of the Company which is the calendar year.

 

  (q) ISO. An Incentive Stock Option as defined in Section 422 of the Code, or
any successor to such section.

 

  (r) NQSO. A Non-Qualified Stock Option, which is an Option that does not
qualify as an ISO.

 

  (s) Option. An option to purchase Shares granted under the Plan.

 

  (t) Parent. Any corporation that is a “parent corporation,” as that term is
defined in Section 424(e) of the Code, or any successor provision.

 

  (u) Participant. An individual who is granted a Benefit under the Plan.
Benefits may be granted to Employees, consultants and independent contractors of
the Company or an Affiliate, in the sole discretion of the Committee.

 

  (v) Performance Share. A Share awarded to a Participant under ARTICLE XVI of
the Plan.

 

  (w) Plan. The Reinsurance Group of America, Incorporated Flexible Stock Plan,
as amended and restated herein, and all further amendments and supplements to
it.

 

  (x) Restricted Stock. Shares issued under ARTICLE XV of the Plan.

 

  (y) RSU. A restricted stock unit, which represents the Participant’s right to
receive one Share for each RSU held on the scheduled vesting date or other
specified payment date.

 

  (z) Rule 16b-3. Rule 16b-3 promulgated by the SEC under the Exchange Act, as
amended, or any successor rule in effect from time to time.

 

  (aa) SEC. The Securities and Exchange Commission.

 

  (bb) Share. A share of Common Stock.

 

  (cc) SAR. A stock appreciation right, which is the right to receive an amount
equal to the appreciation, if any, in the Fair Market Value of a Share from the
date of the grant of the right to the date of its payment.

 

  (dd) Stock Based Award. An award under ARTICLE XVIII that is valued in whole
or in part by reference to, or is otherwise based on, Common Stock.

 

  (ee) Subsidiary. Any corporation that is a “subsidiary corporation,” as that
term is defined in Section 424(f) of the Code, or any successor provision.

 

3



--------------------------------------------------------------------------------

2.2    Other Definitions. In addition to the above definitions, certain words
and phrases used in the Plan and any Agreement may be defined in other portions
of the Plan or in such Agreement.

2.3    Conflicts in Plan. In the case of any conflict in the terms of the Plan
relating to a Benefit, the provisions in the ARTICLE of the Plan which
specifically provides for such Benefit shall control those in a different
ARTICLE.

ARTICLE III

COMMON STOCK

3.1    Number of Shares. The number of Shares which may be issued or sold or for
which Options, SARs, Restricted Stock, RSUs, Performance Shares or other Stock
Based Awards may be granted under the Plan shall be 14,960,077 Shares,
determined as 1,600,000 Shares available on and after the Effective Date plus
the 13,360,077 Shares that were available under the terms of the Plan prior to
the Effective Date to the extent such Shares remain outstanding and available or
become outstanding and available again hereunder. Such Shares may be authorized
but unissued Shares (subject to payment of any required par value), Shares held
in the treasury, or both.

3.2    Reusage. If an Option or SAR expires or is terminated, surrendered or
cancelled without having been fully exercised, if Restricted Stock, RSUs or
Performance Shares are forfeited, or if any other grant results in any Shares
not being issued, the Shares covered by such Option or SAR, grant of Restricted
Stock, RSUs, Performance Shares or other grant, as the case may be, shall again
be available for use under the Plan. In addition, Shares tendered or withheld in
payment of the exercise price for an Option or SAR or in satisfaction of
withholding taxes for any Benefit shall be available again for use under the
Plan.

3.3    Adjustments. If there is any change in the Common Stock of the Company by
reason of any extraordinary dividend, stock dividend, spin-off, split-up,
spin-out, recapitalization, warrant or rights issuance or combination, exchange
or reclassification of shares, merger, consolidation, reorganization, sale of
substantially all assets or, in the Committee’s sole discretion, other similar
or relevant event, then the number, kind and class of shares available for
grants of Options, SARs, Restricted Stock, RSUs, Performance Shares and Other
Stock Based Awards and the number, kind and class of shares subject to
outstanding Options, SARs, grants of Restricted Stock, RSUs and Performance
Shares which are not vested, and Other Stock Based Awards, and the price
thereof, as applicable, shall be appropriately adjusted by the Committee. The
adjustment provisions of this Section 3.3 shall apply to individual limitations
under the Plan (e.g., limitations on the number of shares covered by any type of
Benefit in any one year period).

3.4    Exclusions from Share Limitation. The following will not be applied to
the Share limitations of Section 3.1 above: (a) dividends or dividend
equivalents paid in cash in connection with outstanding Benefits, (b) Benefits
which by their terms may be settled only in cash, (c) any Shares subject to a
Benefit under the Plan which Benefit is forfeited, cancelled, terminated,
expires or lapses for any reason, and (d) Shares and any Benefits that are
granted

 

4



--------------------------------------------------------------------------------

through the settlement, assumption, or substitution of outstanding awards
previously granted, or through obligations to grant future awards, as the result
of a merger, consolidation, or acquisition of the employing company with or by
the Company.

ARTICLE IV

ELIGIBILITY

4.1    Determined By Committee. The Participants and the Benefits they receive
under the Plan shall be determined solely by the Committee. In making its
determinations, the Committee shall consider past, present and expected future
contributions of Participants and potential Participants to the Employer,
including, without limitation, the performance of, or the refraining from the
performance of, services.

ARTICLE V

ADMINISTRATION

5.1    Committee. The Plan shall be administered by the Compensation Committee
of the Board, its successor or such other committee as the Board may designate
(the “Committee”). The members of the Committee shall be appointed by and shall
serve at the pleasure of the Board, which may from time to time appoint members
in substitution for members previously appointed and fill vacancies, however
caused, in the Committee. The Committee may select one of its members as its
Chairman and shall hold its meetings at such times and places as it may
determine. A majority of the Committee’s members shall constitute a quorum. All
determinations of the Committee shall be made by a majority of its members. Any
decision or determination reduced to writing and signed by a majority of the
members shall be fully as effective as if it had been made by a majority vote at
a meeting duly called and held.

5.2    Authority. Subject to the terms of the Plan, the Committee shall have
discretionary authority to:

 

  (a) determine the individuals to whom Benefits are granted, the type and
amounts of Benefits to be granted and the time of all such grants;

 

  (b) determine the terms, conditions, provisions and restrictions that may
apply to each Benefit granted, which determinations of the terms, conditions,
provisions and restrictions need not be uniform among all Participants;

 

  (c) interpret and construe the Plan and all Agreements;

 

  (d) prescribe, amend and rescind rules and regulations relating to the Plan;

 

  (e) determine the content and form of all Agreements;

 

  (f) determine all questions relating to Benefits under the Plan;

 

5



--------------------------------------------------------------------------------

  (g) make all determinations as to the right to Benefits under the Plan,
including the authority to review and approve or deny Participant claims for
benefits;

 

  (h) maintain accounts, records and ledgers relating to Benefits;

 

  (i) maintain records concerning its decisions and proceedings;

 

  (j) employ agents, attorneys, accountants or other persons for such purposes
as the Committee considers necessary or desirable;

 

  (k) take, at any time, any action permitted by Section 9.1 irrespective of
whether any Change of Control has occurred or is imminent;

 

  (l) do and perform all acts which it may deem necessary or appropriate for the
administration of the Plan and carry out the purposes of the Plan; and

 

  (m) correct any defect, supply any omission or reconcile any inconsistency in
this Plan or in any Benefit in the manner and to the extent it shall deem
desirable.

All determinations of the Committee in the administration of this Plan, as
described herein, shall be final, binding and conclusive, including, without
limitation, as to any adjustments pursuant to Section 3.3.

5.3    Delegation. Except as required by Rule 16b-3 with respect to grants of
Options, SARs, Restricted Stock, RSUs, Performance Shares, other Stock Based
Awards, or other Benefits to individuals who are subject to Section 16 of the
Exchange Act or as otherwise required for compliance with Rule 16b-3, Code
Section 162(m), or other applicable law, the Committee may delegate all or any
part of its authority under the Plan to any Employee, Employees or committee and
may authorize further delegation by such committees to senior managers of the
Company, in each case to the extent permitted by Missouri law; provided that,
determinations regarding the timing, pricing, amount and terms of any Benefit to
a “reporting person” for purposes of Section 16 of the Exchange Act shall be
made only by the Committee; and provided further that, no such delegation may be
made that would cause Benefits or other transactions under this Plan to cease to
be exempt from Section 16(b) of the Exchange Act or cause a Benefit intended to
qualify for favorable treatment under Section 162(m) of the Code not to qualify
for, or to cease to qualify for, the favorable treatment under Section 162(m) of
the Code. Any such delegation may be revoked by the Committee at any time.

5.4    Board Authority. Any authority granted to the Committee may also be
exercised by the Board or another committee of the Board, except to the extent
that the grant or exercise of such authority would cause any Benefit intended to
qualify for favorable treatment under Section 162(m) of the Code to cease to
qualify for the favorable treatment under Section 162(m) of the Code. To the
extent that any permitted action taken by the Board conflicts with action taken
by the Committee, the Board action shall control. Without limiting the
generality of the foregoing, to the extent the Board has delegated any authority
under this Plan to another committee of the Board, such authority shall not be
exercised by the Committee unless expressly permitted by the Board in connection
with such delegation.

 

6



--------------------------------------------------------------------------------

ARTICLE VI

AMENDMENT

6.1    Power of Board. Except as hereinafter provided, the Board shall have the
sole right and power to amend the Plan at any time and from time to time. Except
as provided in this ARTICLE VI, the Committee may at any time alter or amend any
or all Agreements under this Plan to the extent permitted by law and subject to
the requirements of Section 2.1(b), in which event, as provided in Section
2.1(b), the term “Agreement” shall mean the Agreement as so amended. No
termination, suspension or modification of this Plan may materially and
adversely affect any right acquired by any Participant (or a Participant’s legal
representative) or any successor or permitted transferee under a Benefit granted
before the date of termination, suspension or modification, unless otherwise
provided in an Agreement or otherwise or required as a matter of law. It is
conclusively presumed that any adjustment for changes in capitalization in
accordance with Section 3.3 or Appendix A hereof does not adversely affect any
right of a Participant or other person under a Benefit.

6.2    Limitation. The Board may not amend the Plan, without approval of the
shareholders of the Company:

 

  (a) in a manner which would cause Options which are intended to qualify as
ISOs to fail to qualify;

 

  (b) in a manner which would cause the Plan to fail to meet the requirements of
Rule 16b-3 or Code Section 162(m); or

 

  (c) in a manner which would violate applicable law, regulation or stock
exchange requirement.

ARTICLE VII

TERM AND TERMINATION

7.1    Term. The original effective date of the Plan was January 1, 1997 and the
Plan as Amended and Restated herein shall commence as of the Effective Date and,
subject to the terms of the Plan, including those requiring approval by the
shareholders of the Company and those limiting the period over which ISOs or any
other Benefits may be granted, shall continue in full force and effect until
terminated.

7.2    Termination. The Plan will terminate automatically on May 23, 2022. In
addition, the Plan may be terminated at any time by the Board. The Plan will
remain in effect with respect to outstanding Benefits until no Benefits remain
outstanding.

 

7



--------------------------------------------------------------------------------

ARTICLE VIII

MODIFICATION OR TERMINATION OF BENEFITS

8.1    General. Subject to the provisions of Section 8.2, the amendment or
termination of the Plan shall not adversely affect a Participant’s right to any
Benefit granted prior to such amendment or termination.

8.2    Committee’s Right. Any Benefit granted may be converted, modified,
forfeited or cancelled, in whole or in part, by the Committee if and to the
extent permitted in the Plan or applicable Agreement or with the consent of the
Participant to whom such Benefit was granted. The Committee may, for such
consideration (if any) as it may deem adequate and with the prior consent of the
Participant, modify the terms of an outstanding Option or SAR; provided,
however, that except to the extent permitted by Section 8.3, no Option or SAR
may be repriced, replaced or regranted through cancellation, or by lowering the
exercise price of such Benefit, and no such Benefit with an exercise price that
exceeds Fair Market Value of a share of Common Stock shall be canceled,
purchased or exchanged for a cash payment, without shareholder approval.

8.3    Special Modification in the Event of a Corporate Transaction. In the
event of a corporate transaction (within the meaning of Treas. Reg. §
1.424-1(a)(3)), the Committee may provide for the assumption or substitution of
outstanding Options or SARs, provided that the requirements of Treas. Reg. §
1.424- 1(a) are satisfied with respect to ISOs, and the requirements of Treas.
Reg. § 1.409A- 1(b)(v)(D) are satisfied with respect to all other Options.

8.4    No Discounted Options or SARs; No Repricing. Options and SARs may not be
granted with an exercise price lower than the Fair Market Value of the
underlying Shares on the grant date (except to the extent awards are assumed or
substituted in connection with a corporate transaction as described in
Section 8.3). The exercise price of an Option or SAR shall not be reduced after
grant, including by reason of cancellation, cash buyout or exchange of an
underwater Option or SAR, without shareholder approval.

ARTICLE IX

CHANGE OF CONTROL

9.1    Right of Committee. In order to maintain a Participant’s rights in the
event of a Change in Control, the Committee, in its sole discretion, may, in any
Agreement evidencing a Benefit, or at any time prior to, or simultaneously with
or after a Change in Control, provide such protection as it may deem necessary.
Without, in any way, limiting the generality of the foregoing provisions or
requiring any specific protection, the Committee may:

 

  (a) provide for the acceleration of any time periods relating to the exercise
or realization of such Benefit so that such Benefit may be exercised or realized
in full on or before a date fixed by the Committee;

 

8



--------------------------------------------------------------------------------

  (b) provide for the purchase of such Benefit, upon the Participant’s request,
for an amount of cash equal to the amount which could have been attained upon
the exercise or realization of such Benefit had such Benefit been currently
exercisable or payable;

 

  (c) make such adjustment to the Benefits then outstanding as the Committee
deems appropriate to reflect such transaction or change; and/or

 

  (d) cause the Benefits then outstanding to be assumed, or new Benefits
substituted therefor, by the surviving corporation in such change.

ARTICLE X

AGREEMENTS AND CERTAIN BENEFITS

10.1    Grant Evidenced by Agreement. The grant of any Benefit under the Plan
may be evidenced by an Agreement which shall describe the specific Benefit
granted and the terms and conditions of the Benefit. The granting of any Benefit
may be subject to, and conditioned upon, the recipient’s execution of any
Agreement to the extent required by the Committee. All capitalized terms used in
an Agreement shall have the same meaning as in the Plan, except as otherwise
provided in the Agreement. An Agreement shall be subject to all of the terms of
the Plan.

10.2    Provisions of Agreement. Each Agreement shall contain such provisions
that the Committee shall determine to be necessary, desirable and appropriate
for the Benefit granted which may include, but not be limited to, the following
with respect to any Benefit: description of the type of Benefit; the Benefit’s
duration; its transferability; if an Option, the exercise price, the exercise
period and the person or persons who may exercise the Option; the effect upon
such Benefit of the Participant’s death or termination of employment; the
Benefit’s conditions; when, if, and how any Benefit may be forfeited, converted
into another Benefit, modified, exchanged for another Benefit, or replaced; and
the restrictions on any Shares purchased or granted under the Plan.

10.3    Certain Benefits. Except as otherwise expressly provided in an
Agreement, any Benefit granted to an individual who is subject to Section 16 of
the Exchange Act shall not be transferable other than by will or the laws of
descent and distribution and shall be exercisable during his lifetime only by
him, his guardian or his legal representative, provided, however, that a
recipient of a Benefit may be permitted, in the sole discretion of the
Committee, to transfer to a member of such recipient’s immediate family, family
trust or family partnership as defined by the Committee or its delegee, an
Option granted pursuant to ARTICLE XIII hereof, other than an ISO, subject to
such terms and conditions as the Committee, in their sole discretion, shall
determine.

10.4    Minimum Vesting. Notwithstanding anything herein to the contrary, except
with respect to an aggregate of up to 5% of the Shares available pursuant to
Article III of the Plan for Benefits granted on or following May 23, 2017, no
Benefit will become exercisable or

 

9



--------------------------------------------------------------------------------

otherwise nonforfeitable unless such Benefit has been outstanding for a minimum
period of one year from its date of grant; provided, that all awards of
Restricted Stock or Shares shall become nonforfeitable after a minimum period of
one year from their dates of grant. Notwithstanding the foregoing, the vesting
of a Benefit may be accelerated in the Committee’s sole discretion in the case
of the Participant’s death, disability or retirement or upon a Change of
Control.

ARTICLE XI

TANDEM AWARDS

11.1    Tandem Awards. Awards may be granted by the Committee in tandem.
However, no Benefit may be granted in tandem with an ISO except SARs.

ARTICLE XII

PAYMENT, DIVIDENDS, DEFERRAL AND WITHHOLDING

12.1    Payment. Payment. Upon the exercise of an Option or in the case of any
other Benefit that requires a payment to the Company, the amount due the Company
is to be paid:

 

  (a) in cash;

 

  (b) by the tender to the Company of Shares owned by the Participant and
registered in his name having a Fair Market Value equal to the amount due to the
Company;

 

  (c) in other property, rights and credits, including the Participant’s
promissory note if permitted under applicable law;

 

  (d) by net exercise; or

 

  (e) by any combination of the payment methods specified in (a), (b), (c) and
(d) above.Upon the exercise of an Option or in the case of any other Benefit
that requires a payment to the Company, the amount due the Company is to be
paid:

Notwithstanding the foregoing, any method of payment other than cash may be used
only with the consent of the Committee or if and to the extent so provided in an
Agreement. The proceeds of the sale of Common Stock purchased pursuant to an
Option and any payment to the Company for other Benefits shall be added to the
general funds of the Company or to the Shares held in treasury, as the case may
be, and used for the corporate purposes of the Company as the Board shall
determine.

12.2    Dividend Equivalents. Grants of Benefits in Shares or Share equivalents
may include dividend equivalent payments or dividend credit rights. The payment
of dividend equivalents or dividend credits attributable to an unvested Benefit
is not permitted during the period in which the Benefit is unvested. Dividend
equivalents and dividend credits may be accumulated during the vesting period of
the underlying Benefit and paid out only to the extent

 

10



--------------------------------------------------------------------------------

the Benefit has vested. Additionally, Participants holding Options or SARs shall
not be granted dividend equivalents or dividend credits for any period prior to
the exercise of such Option or SAR. While RSUs or other Benefits may be granted
with dividend equivalent rights, any dividend equivalents with respect to RSUs
or other Benefits that are earned based on the achievement of performance goals
will be accumulated until the underlying stock units are earned, and such
dividend equivalents will not be paid if the performance goals are not
satisfied.

12.3    Deferral. The right to receive any Benefit under the Plan may, at the
request of the Participant, be deferred for such period and upon such terms as
the Committee shall determine, which may include crediting of interest on
deferrals of cash and crediting of dividends on deferrals denominated in Shares.

12.4    Withholding. The Company, at the time any distribution is made under the
Plan, whether in cash or in Shares, may withhold from such distribution any
amount necessary to satisfy federal, state and local income tax withholding
requirements with respect to such distribution. Such withholding may be in cash
or in Shares.

ARTICLE XIII

OPTIONS

13.1    Types of Options. It is intended that both ISOs and NQSOs may be granted
by the Committee under the Plan, with terms not in excess of ten years. In no
event may Options known as “reload options” or other automatic grants to
Participants be granted under the Plan.

13.2    Shares for ISOs. The number of Shares for which ISOs may be granted on
or after the Effective Date shall not exceed 150,000 Shares.

13.3    Grant of ISOs and Option Price. Each ISO must be granted to an Employee
and granted within ten years from the Effective Date. The purchase price for
Shares under any ISO shall be no less than the Fair Market Value of the Shares
at the time the Option is granted.

13.4    Other Requirements for ISOs. The terms of each Option which is intended
to qualify as an ISO shall meet all requirements of Section 422 of the Code.

13.5    NQSOs. The terms of each NQSO shall provide that such Option will not be
treated as an ISO. The purchase price for Shares under any NQSO shall be equal
to or greater than the Fair Market Value of the Shares at the time the Option is
granted.

13.6    Determination by Committee. Except as otherwise provided in Section 13.2
through Section 13.5, the terms of all Options shall be determined by the
Committee.

13.7    Limitation on Shares Covered by Options. The maximum number of Shares
with respect to which Options may be granted to any Participant in any one year
period shall not exceed 200,000 shares. For purposes of the preceding sentence,
the Shares covered by an Option that is cancelled shall count against the
maximum number of Shares.

 

11



--------------------------------------------------------------------------------

ARTICLE XIV

SARS

14.1    Grant and Payment. The Committee may grant SARs. Upon electing to
receive payment of a SAR, a Participant shall receive payment in cash, in Common
Stock or in any combination of cash and Common Stock, as the Committee shall
determine.

14.2    Grant of Tandem Award. The Committee may grant SARs in tandem with an
Option, in which case: the exercise of the Option shall cause a correlative
reduction in SARs standing to a Participant’s credit which were granted in
tandem with the Option; and the payment of SARs shall cause a correlative
reduction of the Shares under such Option.

14.3    ISO Tandem Award. When SARs are granted in tandem with an ISO, the SARs
shall have such terms and conditions as shall be required for the ISO to qualify
as an ISO.

14.4    Payment of Award. SARs shall be paid, to the extent payment is elected
by the Participant (and is otherwise due and payable), as soon as practicable
after the date on which such election is made.

14.5    Limitation on SARs. The maximum number of SARs which may be granted to
any Participant in any one year period shall not exceed 200,000 SARs. For
purposes of the preceding sentence, any SARs that are cancelled shall count
against the maximum number of SARs.

ARTICLE XV

RESTRICTED STOCK

15.1    Description. The Committee may grant Benefits in Shares available under
ARTICLE III of the Plan as Restricted Stock. Shares of Restricted Stock shall be
issued and delivered at the time of the grant but shall be subject to forfeiture
until provided otherwise in the applicable Agreement or the Plan. Each
certificate representing Shares of Restricted Stock shall bear a legend
referring to the Plan and the risk of forfeiture of the Shares and stating that
such Shares are nontransferable until all restrictions have been satisfied and
the legend has been removed. The recipient shall be entitled to full voting and
dividend rights with respect to all shares of Restricted Stock from the date of
grant; provided, however, that dividend payment amounts may be accumulated
during the vesting period and paid out only to the extent the Restricted Stock
has vested.

15.2    Non-Transferability. Shares of Restricted Stock shall not be
transferable until after the removal of the legend with respect to such Shares.

15.3    Limitation on Restricted Stock. The maximum number of Shares with
respect to which Restricted Stock may be granted to any Participant in any one
year period shall not exceed 200,000 Shares.

 

12



--------------------------------------------------------------------------------

ARTICLE XVI

RSUs

16.1    Description. An RSU represents the right to receive one Share of Common
Stock on the scheduled vesting date or other specified payment date as provided
for in the applicable award Agreement. A Participant receiving RSUs will have no
rights of a shareholder as to such RSU until such time as Shares are issued to
the Participant.

16.2    Grant. The Committee may grant an award of RSUs. The maximum number of
Shares with respect to which RSUs may be granted to any Participant in any one
year period shall not exceed 200,000 Shares.

ARTICLE XVII

PERFORMANCE SHARES

17.1    Description. Performance Shares are the right of an individual to whom a
grant of such Shares is made to receive Shares or cash equal to the Fair Market
Value of such Shares at a future date in accordance with the terms of such
grant. Generally, such right shall be based upon the attainment of targeted
profit and/or performance objectives.

17.2    Grant. The Committee may grant an award of Performance Shares. The
number of Performance Shares and the terms and conditions of the grant shall be
set forth in the applicable Agreement. The maximum number of Shares with respect
to which Performance Shares may be granted to any Participant in any one year
period shall not exceed 200,000 Shares.

ARTICLE XVIII

CASH AWARDS

18.1    Grant. The Committee may grant Cash Awards at such times and (subject to
Section 18.2) in such amounts as it deems appropriate.

18.2    Limitation on Amount. The maximum amount of all Cash Awards that may be
granted to any Participant in any one year period shall not exceed $2,000,000.

18.3    Restrictions. Cash Awards may be subject or not subject to conditions
(such as an investment requirement), restricted or nonrestricted, vested or
subject to forfeiture and may be payable currently or in the future or both.

ARTICLE XIX

STOCK BASED AWARDS AND OTHER BENEFITS

19.1    Stock Based Awards. The Committee shall have the right to grant other
Stock Based Awards which may include, without limitation, the grant of Shares
based on certain conditions, the payment of cash based on the performance of the
Common Stock, and the grant of securities convertible into Shares.

19.2    Limitation on Other Stock Based Awards. The maximum number of Shares
with respect to which any Other Stock Based Award may be granted to any
Participant in any one year period is 200,000 Shares in the aggregate.

 

13



--------------------------------------------------------------------------------

19.3    Other Benefits. The Committee shall have the right to provide types of
Benefits under the Plan in addition to those specifically listed, if the
Committee believes that such Benefits would further the purposes for which the
Plan was established.

ARTICLE XX

MISCELLANEOUS PROVISIONS

20.1    Underscored References. The underscored references contained in the Plan
are included only for convenience, and they shall not be construed as a part of
the Plan or in any respect affecting or modifying its provisions.

20.2    Number and Gender. The masculine and neuter, wherever used in the Plan,
shall refer to either the masculine, neuter or feminine; and, unless the context
otherwise requires, the singular shall include the plural and the plural the
singular.

20.3    Governing Law/Venue. This Plan shall be construed and administered in
accordance with the laws of the State of Missouri, without giving regard to the
conflict of laws provisions thereof. Any legal action against the Plan, the
Company, an Affiliate, the Board, or the Committee may only be brought in the
Circuit Court in St. Louis County and/or the United States District Court in St.
Louis, Missouri.

20.4    Purchase for Investment. The Committee may require each person
purchasing Shares pursuant to an Option or other award under the Plan to
represent to and agree with the Company in writing that such person is acquiring
the Shares for investment and without a view to distribution or resale. The
certificates for such Shares may include any legend which the Committee deems
appropriate to reflect any restrictions on transfer. All certificates for Shares
delivered under the Plan shall be subject to such stock-transfer orders and
other restrictions as the Committee may deem advisable under all applicable
laws, rules and regulations, and the Committee may cause a legend or legends to
be put on any such certificates to make appropriate references to such
restrictions.

20.5    No Employment Contract. The adoption of the Plan shall not confer upon
any Employee any right to continued employment nor shall it interfere in any way
with the right of the Employer to terminate the employment of any of its
Employees at any time.

20.6    No Effect on Other Benefits. Payments and other benefits received by a
Participant under a Benefit shall not be deemed a part of a Participant’s
regular, recurring compensation for purposes of any termination, indemnity or
severance pay laws and shall not be included in, nor have any effect on, the
determination of benefits under any other employee benefit plan, contract or
similar arrangement provided by the Company or an Affiliate, unless expressly so
provided by such other plan, contract or arrangement or the Committee determines
that a Benefit or portion of a Benefit should be included to reflect competitive
compensation practices or to recognize that a Benefit has been made in lieu of a
portion of competitive cash compensation. The receipt by a Participant of one
type of grant shall not entitle the Participant to receipt of any other type of
grant.

20.7    Performance Benefits. The Committee, in its discretion, may condition
any of the Benefits upon achievement of one or more performance goals, as
further described in Appendix A hereto.

20.8    Clawback. If a Participant is or subsequently becomes subject to the
Company’s Executive Incentive Recoupment Policy, or a similar clawback policy
that may be

 

14



--------------------------------------------------------------------------------

adopted in the future including, without limitation, any changes required to
comply with the Dodd-Frank Wall Street Reform and Consumer Protection Act (the
“Policy”), all or a portion of each Benefit granted to such Participant will be
subject to potential recoupment upon the occurrence of certain recoupment events
and the Committee shall have discretion regarding application of the Policy to
Benefits granted under this Plan.

20.9    Rights as Shareholders. A Participant shall have no right as a
shareholder with respect to any Shares covered by a Benefit until the date the
Participant becomes the holder of record of such Shares.

20.10    Date of Grant. The date and time of approval by the Committee of the
granting of a Benefit shall be considered the date and time at which such
Benefit is made or granted, or such later effective date as determined by the
Committee, notwithstanding the date of any Agreement with respect to such
Benefit; provided, however, that the Committee may grant Benefits other than
ISOs to Employees or to persons who are about to become Employees, to be
effective and deemed to be granted on the occurrence of certain specified
contingencies, provided that if the Benefit is granted to a non-Employee who is
about to become an Employee, such specified contingencies shall include, without
limitation, that such person becomes an Employee.

20.11    Beneficiary Upon Participant’s Death. To the extent that the transfer
of a Participant’s Benefit at death is permitted by this Plan or under an
Agreement, (a) a Participant’s Benefit shall be transferable to the beneficiary,
if any, designated on forms prescribed by and filed with the Committee and
(b) upon the death of the Participant, such beneficiary shall succeed to the
rights of the Participant to the extent permitted by law and this Plan. If no
such designation of a beneficiary has been made, the Participant’s legal
representative shall succeed to the Benefits, which shall be transferable by
will or pursuant to laws of descent and distribution to the extent permitted by
this Plan or under an Agreement.

20.12    Unfunded Plan. This Plan shall be unfunded and the Company shall not be
required to segregate any assets that may at any time be represented by Benefits
under this Plan. Neither the Company, its Affiliates, the Committee, nor the
Board shall be deemed to be a trustee of any amounts to be paid under this Plan
nor shall anything contained in this Plan or any action taken pursuant to its
provisions create or be construed to create a fiduciary relationship between the
Company and/or its Affiliates and a Participant or successor. To the extent any
person acquires a right to receive a Benefit under this Plan, such right shall
be no greater than the right of an unsecured general creditor of the Company.

20.13    Severability. In the event any provision of this Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of this Plan, and this Plan shall be construed and enforced
as if the illegal or invalid provision had not been included.

20.14    Deferrals and Settlements. The Committee may require or permit
Participants to elect to defer the issuance of Shares or the settlement of
Benefits in cash under such rules and procedures as it may establish under this
Plan. It may also provide that deferred settlements include the payment or
crediting of interest on the deferral amounts.

20.15    Limits of Liability. Under the Plan: (a) any liability of the Company
to any Participant with respect to a Benefit shall be based solely upon
contractual obligations created by this Plan and the Agreement; (b) except as
may be required by law, neither the Company nor any member or former member of
the Board or the Committee, nor any other person participating (including
participation pursuant to a delegation of authority under Section 5.3 hereof) in
any determination of any question under this Plan, or in the interpretation,
administration or application of this Plan, shall have any liability to any
party for any action taken, or not taken, in

 

15



--------------------------------------------------------------------------------

good faith under this Plan; and (c) to the full extent permitted by law, each
member and former member of the Committee and each person to whom the Committee
delegates or has delegated authority under this Plan shall be entitled to
indemnification by the Company against any loss, liability, judgment, damage,
cost and reasonable expense incurred by such member, former member or other
person by reason of any action taken, failure to act or determination made in
good faith under or with respect to this Plan.

20.16    Employees Employed in Foreign Jurisdictions; Sub-Plans. In order to
enable participants who are foreign nationals or employed outside the United
States, or both, to receive Benefits under the Plan, the Committee may adopt
such amendments, administrative policies, sub-plans and the like as are
necessary or advisable, in the opinion of the Committee, to effectuate the
purposes of the Plan and achieve favorable tax treatment or facilitate
compliance under the laws of the applicable foreign jurisdiction without
otherwise violating the terms of the Plan. Therefore, to the extent the
Committee determines that the restrictions imposed by this Plan preclude the
achievement of material purposes of the Benefits in jurisdictions outside of the
United States, the Committee has the authority and discretion to modify those
restrictions as the Committee determines to be necessary or appropriate to
conform to applicable requirements or practices of jurisdictions outside of the
United States. The Committee may from time to time establish sub-plans under the
Plan for purposes of satisfying blue sky, securities, tax or other laws of
various jurisdictions in which the Company intends to grant Awards. Any
sub-plans shall contain such limitations and other terms and conditions as the
Committee determines are necessary or desirable. All sub-plans shall be deemed a
part of the Plan, but each sub-plan shall apply only to the Participants in the
jurisdiction for which the sub-plan was designed.

 

16



--------------------------------------------------------------------------------

Appendix A

All Performance Shares granted pursuant to Article XVI of this Plan, and any
other compensation granted pursuant to this Plan that is intended to constitute
performance based compensation within the meaning of Section 162(m)(4)(C) of the
Code, shall be subject to attainment of one or more of the performance
objectives as described in this Appendix A. This Appendix A sets forth all
applicable performance objectives upon which a grant of Performance Shares under
Sections 16.1 and 16.2 of the Plan or any other Benefit may be conditioned.

The performance objectives for a particular Benefit shall be established in
writing in the applicable Agreement. The performance objectives may be expressed
in terms of overall Company performance or the performance of a Subsidiary,
division, business unit, or an individual. The performance objectives may be
stated in terms of absolute levels or relative to another company or companies
or to an index or indices or industry benchmarks, or relative to levels attained
in prior years.

The performance objectives shall be based upon any one or more of the
performance criteria set forth below and shall not be based on any other formal
or informal performance criteria:

 

  •   operating earnings or income; operating earnings or income per share; net
income; total or net revenues; operating revenue, gross or net premiums;
shareholder return and/or value; retained earnings; book value or book value per
share; gross or net margin; profit returns and margins; operating or net cash
flow; financial return ratios; return on equity or operating return on equity;
return on average adjusted equity; relative return on equity; cumulative
operating revenue growth rate; return on assets; return on invested capital;
earnings per share growth; change in embedded value; embedded value of new
business;

 

  •   budget achievement; expenses; expense control; market capitalization;
stock price; market share; working capital; cash available to Company from a
subsidiary or subsidiaries; dividends; ratings; business trends; economic value
added; and

 

  •   product development; client development; leadership; project progress;
project completion; quality; customer satisfaction; diversity and corporate
governance.

Any Benefits that the Committee determines, in its sole discretion, to grant
subject to performance objectives under this Appendix A shall be granted in
accordance with the following procedures: No later than the 90th day of each
performance year, the Committee will establish an objective performance goal for
that performance year and while the outcome of whether or not those goals will
be achieved is substantially uncertain. However, in no event will such goals be
established after 25% of the period of service to which the goals relate has
elapsed. The Committee must certify the attainment of the applicable performance
goal, to the extent achieved, before an award is made. The Committee may
decrease the actual award amount paid to a Participant for any performance year
based on such secondary goals and considerations as may be determined by the
Committee in its sole discretion. The Committee will not change the material
terms of the performance goals or the maximum amount payable with respect to any
award to an individual covered by Section 162(m) of the Code, without first
obtaining shareholder approval.

The Committee may determine, prior to the date the performance criteria are
established in writing, to provide for adjustment of the performance criteria to
the extent permitted under Code Section 162(m), to account for the effects of:
(i) acquisitions; divestitures; extraordinary dividends; stock split-ups; stock
dividends or distributions; recapitalizations; warrants or rights issuances or
combinations; exchanges or reclassifications with respect to any outstanding
class or series of the Company’s common stock; (ii) a corporate transaction,
such as any merger of the



--------------------------------------------------------------------------------

Company with another corporation; any consolidation of the Company and another
corporation into another corporation; any separation of the Company or its
business units (including a spin-off, split-off or other distribution of stock
or property by the Company); any reorganization of the Company (whether or not
such reorganization comes within the definition of such term in Code
Section 368); (iii) any partial or complete liquidation by the Company; sale of
all or substantially all of the assets of the Company; (iv) the impact of
changes in tax rates or currency fluctuations; unusual or non-recurring
accounting impacts or changes in accounting standards or treatment;
(v) expenditures outside of annual business plans; events such as sales or
closing of facilities or operations; business restructurings; and (vi) unusual
or extraordinary items. The performance criteria may be applicable to the
Company and/or any of its subsidiaries or individual business units and may
differ from participant to participant.